DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-10, 12, & 14-20 of U.S. Application No. 16/736929 filed on 10/03/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed10/03/2022. Claims 1, & 19-20 are presently amended and Claims 11 & 13 are cancelled. Claims 1-10, 12, & 14-20 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 112(a): the amendments to the claims overcome the previous 35 USC § 112(a) rejection. Therefore, the previous 35 USC § 112(a) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2017/0132334A1 (“Levinson”).

Claim Objections
Claims 19-20 are objected to because of the following informalities: “wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object” should be changed to --wherein a predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 12, 14, & 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0132334A1 (“Levinson”).
As per claim 1 Levinson discloses
A vehicle, comprising:
at least one sensor configured to receive sensor information corresponding to at least one object proximate to the vehicle (see at least Levinson, para. [0065]: Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.);
at least one controller circuit configured to operate control functions of the vehicle (see at least Levinson, para. [0066]: Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353.);
a computer-readable medium storing computer-executable instructions (see at least Levinson, para. [0050]: Various embodiments or examples may be implemented in numerous ways, including as a system, a process, an apparatus, a user interface, or a series of program instructions on a computer readable medium such as a computer readable storage medium or a computer network where the program instructions are sent over optical, electronic, or wireless communication links. In general, operations of disclosed processes may be performed in an arbitrary order, unless otherwise provided in the claims.), and
at least one processor communicatively coupled to the at least one sensor and configured to execute the computer-executable instructions to (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.):
receive the sensor information from the at least one sensor (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.);
determine a state of the at least one object in accordance with the sensor information (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.);
determine an activity prediction and a corresponding activity prediction score for the at least one object in accordance with the state of the at least one object (see at least Levinson, para. [0148]: Further, dynamic object data modeler 3621 may generate a data model describing predictive motion of object 3682b in relation to interactions with other dynamic objects, such as dynamic object 3680 or dynamic object 3682a, which is shown as a dog in motion. In the absence of dynamic object 3682a, dog 3682b may be associated with a first probability of engaging in an activity(e.g., leaping forward and running). However, in the event that dog 3682b encounters or interacts with(or chases) dog 3682a (having a predicted range of motion 3683), the probability that dog 3682bengages in the activity may increase sharply. For instance, the probability that dog 3682b leaps forward and instinctively chases dog 3682a may increase from about 10% (e.g., based on, for example, logged data) to about 85%. Based on this data model, simulator may generate simulated environment 3603 to include two (2) dynamic objects 3682a and 3682b to consider in navigation and planning rather than one (1) dynamic object 3682a, based on modeled behaviors derived from dynamic object data modeler 3621.),
wherein the activity prediction is based on multiple weighted attributes that influence a determination of the state of the at least on object (see at least Levinson, para. [0147]: Dynamic object data modeler 3621 may be configured to receive data (e.g., logged data) representing characteristics of one or more objects in environments from which fleet 3630a autonomous vehicles obtains the characteristic data. Such data may include 3D point clouds or as another other data representation that may visually define the class of an object (e.g., as a pedestrian, a pet or animal, a bicyclist, an automobile, etc.), whereby the classified object may be associated with a certain level of dynamism and/or predicted range of motion (e.g., per unit time), whereby the predicted range of motion may also describe, at least in some examples, a predicted direction of the motion (e.g., represented by a vector of predicted motion). According to some examples, a predicted range of motion may describe a probability that an object may transition from a static object to a dynamic object and/or a speed or acceleration associated with the motion of the object. & para. [0159]), and 
classify the at least one object in accordance with the activity prediction (see at least Levinson, para. [0147]: Dynamic object data modeler 3621 may be configured to receive data (e.g., logged data) representing characteristics of one or more objects in environments from which fleet 3630a autonomous vehicles obtains the characteristic data. Such data may include 3D point clouds or as another other data representation that may visually define the class of an object (e.g., as a pedestrian, a pet or animal, a bicyclist, an automobile, etc.), whereby the classified object may be associated with a certain level of dynamism and/or predicted range of motion (e.g., per unit time), whereby the predicted range of motion may also describe, at least in some examples, a predicted direction of the motion (e.g., represented by a vector of predicted motion). According to some examples, a predicted range of motion may describe a probability that an object may transition from a static object to a dynamic object and/or a speed or acceleration associated with the motion of the object. & para. [0159]); 
generate an uncertainty value corresponding to the classification of the at least one object based at least in part on the activity prediction score (see at least Levinson, para. [0089]: At 1208, a local position is determined at a planner based on local pose data. At 1210, a state of operation of an autonomous vehicle may be determined (e.g., probabilistically), for example, based on a degree of certainty for a classification type and a degree of certainty of the event, which is may be based on any number of factors, such as speed, position, and other state information.); and
cause the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object and the uncertainty value (see at least Levinson, para. [0066]: Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368. According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position. In operation, planner 364generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects. Planner 364selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel. In some examples, planner 364 may be configured to calculate the trajectories as probabilistically-determined trajectories. & para. [0089]: FIG. 12 is an example of a flow diagram configured to control an autonomous vehicle, according to some embodiments. At 1202, flow 1200 begins. Data representing a subset of objects that are received at a planner in an autonomous vehicle, the subset of objects including at least one object associated with data representing a degree of certainty for a classification type. For example, perception engine data may include metadata associated with objects, whereby the metadata specifies a degree of certainty associated with a specific classification type. For instance, a dynamic object may be classified as a “young pedestrian” with an 85% confidence level of being correct. At1204, localizer data may be received (e.g., at a planner). The localizer data may include map data that is generated locally within the autonomous vehicle. The local map data may specify a degree of certainty (including a degree of uncertainty) that an event at a geographic region may occur. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle.).

As per claim 2 Levinson discloses
wherein the at least one processor comprises a Bayesian model processor (see at least Levinson, para. [0155]: Moreover, simulator 3640 may be used for classifier training based on, for example, computer vision classifiers and deep neural networks (e.g., implementing Bayesian or probability inference algorithms, as well as other like techniques) to identify dynamic objects or agents in simulated environment 3603,such as dynamic objects 3680 and 3682a. & para. [0159]: In this example, dynamic object data modeler 3921 includes an object data classifier 3922 (e.g., a Bayesian classifier, among others)configured to identify a classification of a dynamic object, and to identify data representing a set of characteristics (or predicted behaviors) associated with the classification.).

As per claim 3 Levinson discloses
wherein the at least one processor comprises a deep learning processor (see at least Levinson, para. [0155]: Moreover, simulator 3640 may be used for classifier training based on, for example, computer vision classifiers and deep neural networks (e.g., implementing Bayesian or probability inference algorithms, as well as other like techniques) to identify dynamic objects or agents in simulated environment 3603,such as dynamic objects 3680 and 3682a.).

As per claim 5 Levinson discloses
wherein classifying the at least one object includes determining a likelihood that the at least one object is inactive or active (see at least Levinson, para. [0089]: Data representing a subset of objects that are received at a planner in an autonomous vehicle, the subset of objects including at least one object associated with data representing a degree of certainty for a classification type. For example, perception engine data may include metadata associated with objects, whereby the metadata specifies a degree of certainty associated with a specific classification type. For instance, a dynamic object may be classified as a “young pedestrian” with an 85% confidence level of being correct. At1204, localizer data may be received (e.g., at a planner).).

As per claim 6 Levinson discloses
wherein determining that the at least one object is active comprises determining whether the at least one object will be in motion for a predetermined time interval (see at least Levinson, para. [0147-0148]: Such data may include 3D point clouds or as another other data representation that may visually define the class of an object (e.g., as a pedestrian, a pet or animal, a bicyclist, an automobile, etc.), whereby the classified object may be associated with a certain level of dynamism and/or predicted range of motion (e.g., per unit time), whereby the predicted range of motion may also describe, at least in some examples, a predicted direction of the motion (e.g., represented by a vector of predicted motion). According to some examples, a predicted range of motion may describe a probability that an object may transition from a static object to a dynamic object and/or a speed or acceleration associated with the motion of the object.).

As per claim 7 Levinson discloses
wherein determining that the at least one object is inactive comprises determining whether the at least one object will remain static for a predetermined time interval (see at least Levinson, para. [0107]: In some examples, a blob may refer to a set of features that identify an object in a spatially-reproduced environment and may be composed of elements (e.g., pixels of camera data, points of laser return data, etc.) having similar characteristics, such as intensity and color. In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object. Object tracker 2330 is configured to perform frame-to-frame estimations of motion for blobs, or other segmented image portions. Further, data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2. In some examples, object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs. Classifier 2360 is configured to identify an object and to classify that object by classification type (e.g., as a pedestrian, cyclist, etc.) and by energy/activity (e.g. whether the object is dynamic or static), whereby data representing classification is described by a semantic label.).

As per claim 12 Levinson discloses
wherein the one or more attributes comprise at least one of: 
a road lane in which the at least one object is located, a distance to a traffic sign of the at least one object, a distance to a designated parking space of the at least one object, or the speed of the at least one object (see at least Levinson, para. [0147]: According to some examples, a predicted range of motion may describe a probability that an object may transition from a static object to a dynamic object and/or a speed or acceleration associated with the motion of the object.).

As per claim 14 Levinson discloses
wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to continuously update one or more of the assigned weights based on feedback information to reduce an associated error between the predicted state and an actual state of the at least one object (see at least Levinson, para. [0070]: As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned. Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization. Local map generator 440 is configured to generate local map data in real-time or near real-time. Optionally, local map generator 440 may receive static and dynamic object map data to enhance the accuracy of locally generated maps by, for example, disregarding dynamic objects in localization. According to at least some embodiments, local map generator 440 may be integrated with, or formed as part of, localizer 468. In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and mapping (“SLAM”) or the like. Note that localizer 468 may implement a “hybrid” approach to using map data, whereby logic in localizer 468 may be configured to select various amounts of map data from either map data repository 405a or local map data from local map generator 440, depending on the degrees of reliability of each source of map data. Therefore, localizer 468 may still use out-of-date map data in view of locally-generated map data. para. [0148-0150]).

As per claim 17 Levinson discloses
wherein when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to generate an uncertainty value corresponding to the classifying of the at least one object (see at least Levinson, para. [0089]: At 1208, a local position is determined at a planner based on local pose data. At 1210, a state of operation of an autonomous vehicle may be determined (e.g., probabilistically), for example, based on a degree of certainty for a classification type and a degree of certainty of the event, which is may be based on any number of factors, such as speed, position, and other state information.).

As per claim 18 Levinson discloses
when the at least one processor is executing the computer-executable instructions, the at least one processor further carries out operations to:
cause the controller circuit to operate the control functions of the vehicle to cause the vehicle to at least one of (see at least Levinson, para. [0088]: Note that planner 1164 may trigger transmission of a request 1135 for teleoperation support prior to a state transitioning to a non-normative state. In particular, an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic and preemptively cause planner 1164 to invoke teleoperations prior to the autonomous vehicle reaching the obstacle. Otherwise, the autonomous vehicle may cause a delay by transitioning to a safe state upon encountering the obstacle or scenario (e.g., pulling over and off the roadway). In another example, teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate.): 
stop or slow down when the uncertainty value meets an uncertainty value threshold (see at least Levinson, para. [0088]: Note that planner 1164 may trigger transmission of a request 1135 for teleoperation support prior to a state transitioning to a non-normative state. In particular, an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic and preemptively cause planner 1164 to invoke teleoperations prior to the autonomous vehicle reaching the obstacle. Otherwise, the autonomous vehicle may cause a delay by transitioning to a safe state upon encountering the obstacle or scenario (e.g., pulling over and off the roadway). In another example, teleoperations may be automatically invoked prior to an autonomous vehicle approaching a particular location that is known to be difficult to navigate.), and
cause the at least one sensor to capture additional sensor information corresponding to the least one object (see at least Levinson, para. [0110]: Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects. In some examples, track updater 2634may implement a Kalman Filter, or the like, to form updated data for tracked objects, which may be stored online in track database (“DB”) 2636. Feedback data may be exchanged via path 2699 between data association processor 2632 and track database 2636. In some examples, image tracker 2633may be optional and may be excluded. Object tracker 2630 may also use other sensor data, such as radar or sonar, as well as any other types of sensor data, for example.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, further in view of US 2020/0026292A1 (“Douillard”).
As per claim 4 Levinson does not explicitly disclose
wherein the deep learning processor comprises at least one of: a feed-forward neural network, a convolutional neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network.
Douillard teaches
wherein the deep learning processor comprises at least one of: a feed-forward neural network, a convolutional neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network (see at least Douillard, para. [0059]: Although discussed in the context of neural networks, any type of machine learning may be used consistent with this disclosure. For example, machine learning algorithms may include, but are not limited to, regression algorithms... Convolutional Neural Network (CNN), Stacked Auto-Encoders),).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the deep learning processor comprises at least one of: a feed-forward neural network, a convolutional neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network of Douillard in order to improve safety for occupants of the autonomous vehicle (see at least Douillard, para. [0021]).

As per claim 15 Levinson does not explicitly disclose
wherein operating the control functions of the vehicle comprises causing the vehicle to overtake the at least one object when the at least one processor classifies the at least one object as inactive.
Douillard teaches
wherein operating the control functions of the vehicle comprises causing the vehicle to overtake the at least one object when the at least one processor classifies the at least one object as inactive (see at least Douillard, para. [0036]: In some instances, a list of static objects and/or an identification of the ground may be provided to a planner system to generate a trajectory for an autonomous vehicle that traverses a drivable surface and avoids or otherwise accounts for the static objects identified herein. These and other operations are possible as part of the identification and segmentation operations described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein operating the control functions of the vehicle comprises causing the vehicle to overtake the at least one object when the at least one processor classifies the at least one object as inactive of Douillard in order to improve safety for occupants of the autonomous vehicle (see at least Douillard, para. [0021]).

As per claim 16 Levinson discloses
wherein causing the controller circuit to operate the control functions of the vehicle is also at least partially based on at least one road rule (see at least Levinson, para. [0078]: Simulator 740 may provide other functions as well, including validating software updates and/or map data. Policy manager 742 is configured to maintain data representing policies or rules by which an autonomous vehicle ought to behave in view of a variety of conditions or events that an autonomous vehicle encounters while traveling in a network of roadways. In some cases, updated policies and/or rules may be simulated in simulator 740 to confirm safe operation of a fleet of autonomous vehicles in view of changes to a policy.).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, further in view of US 2016/0214607A1 (“Dolgov”).
As per claim 8 Levinson does not explicitly disclose
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on learned human-like behavior.
Dolgov teaches
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed (see at least Dolgov, para. [0097]: In some examples, the autonomous vehicle 400 may also determine a buffer distance for each of the vehicles 402-408 and may use each buffer distance to predict the behavior of the vehicles 402-408 and determine a distance behind the vehicles that the autonomous vehicle 400 should adjust its speed. Each buffer distance may represent a minimal distance behind a given vehicle at which another vehicle directly following the given vehicle will match (or substantially reach) the speed of the given vehicle. By determining the buffer distances, the autonomous vehicle 400 can determine when (or at what distance from the nearest or furthest object) it will need to adjust its speed.), 
wherein the predicted speed is based at least partially on learned human-like behavior (see at least Dolgov, para. [0021]: The computing device may also be configured to implement heuristics to mimic human-like behavior to determine the distance and adjust the speed of the autonomous vehicle accordingly (and possibly control the autonomous vehicle in other manners, such as adjusting the autonomous vehicle's steering/trajectory).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on learned human-like behavior of Dolgov in order to cause the autonomous vehicle to follow a given trajectory and/or maintain safe lateral and longitudinal distances with the objects in the vicinity of the autonomous vehicle (see at least Dolgov, para. [0021]).

As per claim 9 Levinson does not explicitly disclose
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on at least one of: sensor data, historical speed data of the vehicle, position data of the vehicle, current position data of the at least one object, historical position data of the at least one object and traffic light data.
Dolgov teaches
wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed (see at least Dolgov, para. [0097]: In some examples, the autonomous vehicle 400 may also determine a buffer distance for each of the vehicles 402-408 and may use each buffer distance to predict the behavior of the vehicles 402-408 and determine a distance behind the vehicles that the autonomous vehicle 400 should adjust its speed. Each buffer distance may represent a minimal distance behind a given vehicle at which another vehicle directly following the given vehicle will match (or substantially reach) the speed of the given vehicle. By determining the buffer distances, the autonomous vehicle 400 can determine when (or at what distance from the nearest or furthest object) it will need to adjust its speed.), 
wherein the predicted speed is based at least partially on at least one of: sensor data, historical speed data of the vehicle, position data of the vehicle, current position data of the at least one object, historical position data of the at least one object and traffic light data (see at least Dolgov, para. [0037]: As an example, the LIDAR unit 132 may include a laser source and/or laser scanner configured to emit laser pulses and a detector configured to receive reflections of the laser pulses. For example, the LIDAR unit 132 may include a laser range finder reflected by a rotating mirror, and the laser is scanned around a scene being digitized, in one or two dimensions, gathering distance measurements at specified angle intervals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein operating the control functions of the vehicle comprises causing the vehicle to travel at a predicted speed, wherein the predicted speed is based at least partially on at least one of: sensor data, historical speed data of the vehicle, position data of the vehicle, current position data of the at least one object, historical position data of the at least one object and traffic light data of Dolgov in order to cause the autonomous vehicle to follow a given trajectory and/or maintain safe lateral and longitudinal distances with the objects in the vicinity of the autonomous vehicle (see at least Dolgov, para. [0021]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, further in view of US 2020/0262419A1 (“Karaburun”).
As per claim 10 Levinson does not explicitly discloses
wherein classifying the at least one object comprises assigning an overtake value.
Karaburun teaches
wherein classifying the at least one object comprises assigning an overtake value (see at least Karaburun, para. [0081]: Assuming a typical overtaking scenario, typical values of features indicating motion characteristics (e.g., speed, distance, acceleration, etc.) of the moving object involved in the scenario can be set. In addition, these features can be normalized. Then a vector can be constructed by the features as normalized, thereby obtaining a typical feature vector for the overtaking scenario.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein classifying the at least one object comprises assigning an overtake value of Karaburun in order to predict motion intention of the moving object in the one or more set of video frames based on the one or more features (see at least Karaburun, para. [0005]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, further in view of US 2019/0019411A1 (“Sweeney”).
As per claim 19 Levinson discloses
A method, comprising:
receiving, by at least one sensor of a vehicle, sensor information corresponding to at least one object proximate to the vehicle (see at least Levinson, para. [0065]: Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.);
operating, by at least one controller circuit of the vehicle, control functions of the vehicle (see at least Levinson, para. [0066]: Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353.); 
receiving, by one or more processors of the vehicle, the sensor information from the at least one sensor (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.);
determining a state of the at least one object in accordance with the sensor information (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.);
determining, by the one or more processors, an activity prediction and a corresponding activity prediction score for the at least one object in accordance with the state of the at least one object (see at least Levinson, para. [0148]: Further, dynamic object data modeler 3621 may generate a data model describing predictive motion of object 3682b in relation to interactions with other dynamic objects, such as dynamic object 3680 or dynamic object 3682a, which is shown as a dog in motion. In the absence of dynamic object 3682a, dog 3682b may be associated with a first probability of engaging in an activity(e.g., leaping forward and running). However, in the event that dog 3682b encounters or interacts with(or chases) dog 3682a (having a predicted range of motion 3683), the probability that dog 3682bengages in the activity may increase sharply. For instance, the probability that dog 3682b leaps forward and instinctively chases dog 3682a may increase from about 10% (e.g., based on, for example, logged data) to about 85%. Based on this data model, simulator may generate simulated environment 3603 to include two (2) dynamic objects 3682a and 3682b to consider in navigation and planning rather than one (1) dynamic object 3682a, based on modeled behaviors derived from dynamic object data modeler 3621.);
classifying, by the one or more processors, the at least one object in accordance with the activity prediction (see at least Levinson, para. [0147]: Dynamic object data modeler 3621 may be configured to receive data (e.g., logged data) representing characteristics of one or more objects in environments from which fleet 3630a autonomous vehicles obtains the characteristic data. Such data may include 3D point clouds or as another other data representation that may visually define the class of an object (e.g., as a pedestrian, a pet or animal, a bicyclist, an automobile, etc.), whereby the classified object may be associated with a certain level of dynamism and/or predicted range of motion (e.g., per unit time), whereby the predicted range of motion may also describe, at least in some examples, a predicted direction of the motion (e.g., represented by a vector of predicted motion). According to some examples, a predicted range of motion may describe a probability that an object may transition from a static object to a dynamic object and/or a speed or acceleration associated with the motion of the object. & para. [0159]);
generating an uncertainty value corresponding to the classification of the at least one object based at least in part on the activity prediction score (see at least Levinson, para. [0089]: At 1208, a local position is determined at a planner based on local pose data. At 1210, a state of operation of an autonomous vehicle may be determined (e.g., probabilistically), for example, based on a degree of certainty for a classification type and a degree of certainty of the event, which is may be based on any number of factors, such as speed, position, and other state information.); and
causing, by the one or more processors, the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object and the uncertainty value (see at least Levinson, para. [0066]: Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368. According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position. In operation, planner 364generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects. Planner 364selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel. In some examples, planner 364 may be configured to calculate the trajectories as probabilistically-determined trajectories. & para. [0089]: FIG. 12 is an example of a flow diagram configured to control an autonomous vehicle, according to some embodiments. At 1202, flow 1200 begins. Data representing a subset of objects that are received at a planner in an autonomous vehicle, the subset of objects including at least one object associated with data representing a degree of certainty for a classification type. For example, perception engine data may include metadata associated with objects, whereby the metadata specifies a degree of certainty associated with a specific classification type. For instance, a dynamic object may be classified as a “young pedestrian” with an 85% confidence level of being correct. At1204, localizer data may be received (e.g., at a planner). The localizer data may include map data that is generated locally within the autonomous vehicle. The local map data may specify a degree of certainty (including a degree of uncertainty) that an event at a geographic region may occur. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle.).
However Levinson does not explicitly disclose
wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object.
Sweeney teaches
wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object (see at least Sweeney, para. [0024]: The state data for each object can describe an estimate of the object's current location (also referred to as position), current speed/velocity, current acceleration, current heading, current orientation, size/footprint, class (e.g., vehicle class vs. pedestrian class vs. bicycle class), and/or other state information. para. [0059-0060]: When perceiving the one or more objects 202A-C within the vehicle's surrounding environment (e.g., obtaining state data 130), the vehicle computing system 102 (e.g., the perception system 124) can calculate a vehicle confidence level 138 associated with the perception of an object 202A-C... When predicting the motion of the object(s) 202A-C within the vehicle's surrounding environment, the vehicle computing system 102 (e.g., the prediction system 126) can calculate a vehicle confidence level 138 associated with the predictions (e.g., predicted movement) of one or more of the object(s) 202A-C. Such vehicle confidence level 138 can be indicative of, for example, the vehicle's confidence that the object 202A-C will travel in accordance with the predicted path (e.g., at a predicted heading, at a predicted speed, within a predicted time, etc.) and/or remain stationary (e.g., at a particular location, for a particular time, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object of Sweeney in order to identify an appropriate motion path through such surrounding environment (see at least Sweeney, para. [0002]).

As per claim 20 Levinson discloses
A non-transitory computer readable storage medium storing instructions executable by one or more processors, the instructions when executed by the one or more processors causing the one or more processors to:
receive, by at least one sensor of a vehicle, sensor information corresponding to at least one object proximate to the vehicle (see at least Levinson, para. [0065]: Perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data.);
operate, by at least one controller circuit of the vehicle, control functions of the vehicle (see at least Levinson, para. [0066]: Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353.);
receive the sensor information from the at least one sensor (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.);
determine a state of the at least one object in accordance with the sensor information (see at least Levinson, para. [0075]: At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.);
determine an activity prediction and a corresponding activity prediction score for the at least one object in accordance with the state of the at least one object (see at least Levinson, para. [0148]: Further, dynamic object data modeler 3621 may generate a data model describing predictive motion of object 3682b in relation to interactions with other dynamic objects, such as dynamic object 3680 or dynamic object 3682a, which is shown as a dog in motion. In the absence of dynamic object 3682a, dog 3682b may be associated with a first probability of engaging in an activity(e.g., leaping forward and running). However, in the event that dog 3682b encounters or interacts with(or chases) dog 3682a (having a predicted range of motion 3683), the probability that dog 3682bengages in the activity may increase sharply. For instance, the probability that dog 3682b leaps forward and instinctively chases dog 3682a may increase from about 10% (e.g., based on, for example, logged data) to about 85%. Based on this data model, simulator may generate simulated environment 3603 to include two (2) dynamic objects 3682a and 3682b to consider in navigation and planning rather than one (1) dynamic object 3682a, based on modeled behaviors derived from dynamic object data modeler 3621.);
classify the at least one object in accordance with the activity prediction (see at least Levinson, para. [0147]: Dynamic object data modeler 3621 may be configured to receive data (e.g., logged data) representing characteristics of one or more objects in environments from which fleet 3630a autonomous vehicles obtains the characteristic data. Such data may include 3D point clouds or as another other data representation that may visually define the class of an object (e.g., as a pedestrian, a pet or animal, a bicyclist, an automobile, etc.), whereby the classified object may be associated with a certain level of dynamism and/or predicted range of motion (e.g., per unit time), whereby the predicted range of motion may also describe, at least in some examples, a predicted direction of the motion (e.g., represented by a vector of predicted motion). According to some examples, a predicted range of motion may describe a probability that an object may transition from a static object to a dynamic object and/or a speed or acceleration associated with the motion of the object. & para. [0159]); 
generate an uncertainty value corresponding to the classification of the at least one object based at least in part on the activity prediction score (see at least Levinson, para. [0089]: At 1208, a local position is determined at a planner based on local pose data. At 1210, a state of operation of an autonomous vehicle may be determined (e.g., probabilistically), for example, based on a degree of certainty for a classification type and a degree of certainty of the event, which is may be based on any number of factors, such as speed, position, and other state information.); and
cause the controller circuit to operate the control functions of the vehicle at least partially based on the classification of the at least one object and the uncertainty value (see at least Levinson, para. [0066]: Planner 364 is configured to receive perception data from perception engine 366, and may also include localizer data from localizer 368. According to some examples, the perception data may include an obstacle map specifying static and dynamic objects located in the vicinity of an autonomous vehicle, whereas the localizer data may include a local pose or position. In operation, planner 364generates numerous trajectories, and evaluates the trajectories, based on at least the location of the autonomous vehicle against relative locations of external dynamic and static objects. Planner 364selects an optimal trajectory based on a variety of criteria over which to direct the autonomous vehicle in way that provides for collision-free travel. In some examples, planner 364 may be configured to calculate the trajectories as probabilistically-determined trajectories. & para. [0089]: FIG. 12 is an example of a flow diagram configured to control an autonomous vehicle, according to some embodiments. At 1202, flow 1200 begins. Data representing a subset of objects that are received at a planner in an autonomous vehicle, the subset of objects including at least one object associated with data representing a degree of certainty for a classification type. For example, perception engine data may include metadata associated with objects, whereby the metadata specifies a degree of certainty associated with a specific classification type. For instance, a dynamic object may be classified as a “young pedestrian” with an 85% confidence level of being correct. At1204, localizer data may be received (e.g., at a planner). The localizer data may include map data that is generated locally within the autonomous vehicle. The local map data may specify a degree of certainty (including a degree of uncertainty) that an event at a geographic region may occur. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle.).
However Levinson does not explicitly disclose
wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object.
Sweeney teaches
wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object (see at least Sweeney, para. [0024]: The state data for each object can describe an estimate of the object's current location (also referred to as position), current speed/velocity, current acceleration, current heading, current orientation, size/footprint, class (e.g., vehicle class vs. pedestrian class vs. bicycle class), and/or other state information. para. [0059-0060]: When perceiving the one or more objects 202A-C within the vehicle's surrounding environment (e.g., obtaining state data 130), the vehicle computing system 102 (e.g., the perception system 124) can calculate a vehicle confidence level 138 associated with the perception of an object 202A-C... When predicting the motion of the object(s) 202A-C within the vehicle's surrounding environment, the vehicle computing system 102 (e.g., the prediction system 126) can calculate a vehicle confidence level 138 associated with the predictions (e.g., predicted movement) of one or more of the object(s) 202A-C. Such vehicle confidence level 138 can be indicative of, for example, the vehicle's confidence that the object 202A-C will travel in accordance with the predicted path (e.g., at a predicted heading, at a predicted speed, within a predicted time, etc.) and/or remain stationary (e.g., at a particular location, for a particular time, etc.).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson to incorporate the teaching of wherein the predicted amount of time is based on multiple weighted attributes that influence a determination of the state of the at least one object of Sweeney in order to identify an appropriate motion path through such surrounding environment (see at least Sweeney, para. [0002]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668